UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1708


MARCUS D. KELLY,

                     Plaintiff - Appellant,

              v.

QVC,

                     Defendant – Appellee,

and

KATHY MCGEARY, Employee Relations; MIKE GEORGE, CEO of QVC;
STERLING INFOSYSTEMS, Compliance Department; MS. CLARE HART,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:17-cv-02858-RBH)


Submitted: November 19, 2019                                 Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Marcus D. Kelly, Appellant Pro Se. William Lee Duda, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Marcus D. Kelly appeals the district court’s orders denying relief on his employment

discrimination complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Kelly that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.                 United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985).      Although Kelly filed timely objections to the magistrate judge’s

recommendation, he has waived appellate review because the objections were not specific

to the particularized legal recommendations made by the magistrate judge. See Midgette,

478 F.3d at 622 (holding “that to preserve for appeal an issue in a magistrate judge’s report,

a party must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for the objection”). *




       *
         We further note that, in his informal brief, Kelly fails to contest the district court’s
order finding that he failed to exhaust several of his claims. Thus, he has forfeited appellate
review of that order as well. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177
(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,
our review is limited to issues preserved in that brief.”).

                                                3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4